DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 to add the limitations of an adjustment member disposed between the installation surface and the vibration absorbing devices where the adjustment member is provided with a plurality of grooves where the width of the grooves with respect to the lateral direction is longer than a width of the grooves with respect to a longitudinal direction of the module and that the grooves sandwich the module in the lateral direction. 
	Also, the plurality of vibration absorbing devices are attached by a plurality of fastening members to the adjustment member. See below for details.
	This amendment necessitated new grounds of rejection. No new matter added.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki (US 2014/0072666) in view of O'Connell (US 5,060,260) and further in view of Ikeda (JP2000246772A with English machine translation in application contents).
Regarding Claim 1,  Urushizaki discloses a control panel for an injection molding machine (abstract – electric power panel), comprising:
a module including a plurality of electronic components (Figs. 3, 4 paragraph [0035] electric power panel – 8, …electrical components – 16 are attached to two opposite surfaces – 15 of the box-like member or duct – 14…); 
a mounting member configured to support the module (Fig 3 paragraph [0037] electric power panel mounting member – 21….formed as a fixing metal plate…), and having a width wider than that of the module in a lateral direction of the module (Fig. 5 paragraph [0038] longitudinal length (width of the electric power panel mounting member – 21 is longer than a width Lc of the duct – 14 in the depth direction…); and
a plurality of vibration absorbing devices (Fig. 2 paragraph [0044] vibration absorbers – 9 can be located at positions corresponding to the opposite end portions of the mounting member – 21 outside the width of the duct – 14) configured to support the mounting member between the mounting member and an installation surface (Fig. 3 paragraph [0037] …electric power panel – 8 is secured to the floorboard – 7 by interposing the vibration absorbers – 9 between the electric power panel mounting member – 21 and the floorboard – 7), and to elastically absorb vibrations transmitted from the installation surface to the module (Fig. 3, 4 paragraph [0040] vibration absorber – 9 comprises a rubber column – 30…is an elastic vibration absorbing member that can absorb vibration and shock..). 

However, while Urushizaki vibration absorbing devices (vibration absorbers), an installation surface (floor board) and a mounting member, and while the mounting member of Urushizaki is located above the installation surface, it is not located below the vibration absorbing devices nor is it meant to be an adjustment member itself provided with a plurality of grooves. 
O’Connell discloses an adjustable mounting cradle which comprises an adjustment member for a cell phone (abstract) is provided with a plurality of grooves (Fig. 3 Col. 4 ll.52-53 side plates – 14 and 16  are positioned such that their base segments – 14a and 16c overlap one another with the transverse slots – 14c and 16c being in partial alignment with one another) 
 a width of the grooves with respect to the lateral direction of the module (Col. 5 ll. 2-3 where transverse is equated with lateral which is opposite of longitudinal) is longer than a width of the grooves with respect to a longitudinal direction of the module (See Fig. 3 below where the width transversely is longer that the width longitudinally),

		
    PNG
    media_image1.png
    525
    1050
    media_image1.png
    Greyscale


the grooves sandwich the module in the lateral direction  (Fig. 3 Col. 5 ll. 2-5 lateral and longitudinal adjustments can be made simultaneously, with the desired positions being set by simply tightening the fasteners – 30 and 32)
a plurality of vibration absorbing devices (Fig. 3 Col. 5 ll 21-22 pads – 34 and 36 function to insulate…from vehicle vibrations and shocks…) are attached (Fig. 3 Col. 5 ll. 16-18 base plate – 18 is further provided with two elongate elastomeric pads – 34 and 36,which extend substantially the length of the base plate – 19… see Fig. 3 below) by a plurality of fastening members that is capable of being inserted to the grooves (Fig. 3 Col. 4 ll. 55-57 threaded fasteners – 30 and 32 pass through the longitudinal slots – 18a and 18b as well as the transverse slots – 14c and 16c…) via an object (cell phone), to the adjustment member (Fig. 3 Col. 4 ll.53-55 base plate – 18 is positioned over the overlapping base segments – 14c and 16a)
		 
    PNG
    media_image2.png
    666
    900
    media_image2.png
    Greyscale


Moreover, this adjustment member (adjustable mounting cradle) is disposed between the installation surface and the vibration absorbing devices (elastomeric pads Col. 5 ll16-17 on top and the  installation surface (affixed to cradle mount – 12 by means of a nut plate – 20 Col. 4 ll. 31-32 on the bottom) See complete Fig. 3 below:
			
    PNG
    media_image3.png
    820
    510
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Urushizaki with O’Connell because one would have considered that it would be an advantage for a module with a plurality of electronic components with a plurality of vibration absorbing devices to have these devices adjustable by an adjustment member as taught by O’Connell.
 One would be motivated to add this feature because this would accommodate varying levels of shock and vibration conditions (abstract).

However, while Urushizaki discloses that the plurality of vibration absorbing devices are disposed symmetrically (Fig. 2 paragraph [0044] vibration absorbers – 9 can be located at positions corresponding to the opposite end portions of the mounting member – 21 outside the width of the duct – 14) and O’Connell which has elastomeric pads that are symmetrical (Fig. 3 Col. 5 ll. 6-8; ll. 16-18  pads – 34 and 36…and which are bent outward from the plate – 18 at right angles) which are generally aligned with the feet – 18c and 18d , neither it nor O’Connell teach that these are disposed symmetrically about a center of gravity line.
Ikeda teaches an injection unit for a motor driven injection molding machine by which invention Ikeda solves a vibration problem by upgrading an overall weight balance (abstract). These units are disposed symmetrically (paragraph [0006] the screw servo motors are arranged at the left and right centers of the upper part of the movable plate, and the pair of injection servo motors are arranged at equal intervals on the left and right sides of the screw servo motor) about a center of gravity line defined by a straight line lying parallel to the longitudinal direction of the module and which passes through a center of gravity of the module (paragraphs [0004] [0007] center of gravity comes to the center of the apparatus without being biased to one side, so that the balance is good.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Urushizaki and O’Connell with Ikeda whereby a module of electronic components mounted with a plurality of  adjustable vibration absorbing devices configured to support the mounting member between it and an installation surface, 
would also consider that these vibration absorbing devices would be disposed symmetrically about a center of gravity line defined by a straight line lying parallel longitudinally and passing through a center of gravity of the module, as taught by Ikeda. 
One with ordinary skill in the art would consider this arrangement because the balance of the device is good and vibration is suppressed as much as possible (paragraphs [0007] [0020]).

	Regarding Claim 2, the combination of Urushizaki, O’Connell and Ikeda disclose all limitations of Claim 1, and Urushizaki further discloses that a number of the mounting members is two (Fig. 2 electric panel mounting member – 21 – see Figure 2), and the two mounting members support the module respectively at both end sides of the module in the longitudinal direction (Figs. 2, 3 paragraph [0041] electric power panel mounting member – 21 ….fastened by the bolt – 33 and a nut – 34). 
	
	Regarding Claim 3, the combination of Urushizaki, O’Connell and Ikeda disclose all limitations of Claim 2, and Urushizaki further discloses that a number of the vibration absorbing devices is four, and each one of the two mounting members is supported by two of the four vibration absorbing devices at both end portions of the corresponding mounting member in the lateral direction (Fig. 2 vibration absorbers – 9, electric power panel mounting member – 21…in this state, the vibration absorbers – 9 are secured to the electric power panel mounting member – 21… See Figure 2).

	Regarding Claim 5, the combination of Urushizaki, O’Connell and Ikeda disclose all limitations of Claim 1, and Urushizaki further discloses that holes are formed in the vibration absorbing devices (Fig. 8, 9 paragraph [0040] …disk-like metal plate substantially equal in diameter to the rubber column – 30 and bolt – 33 is secured to its central part…); through which the fastening members are capable of being inserted (Figs 8, 9 paragraph [0041] upper metal plate – 31 of each vibration absorber – 9 …are fasted by the bolt – 33 and a nut – 34) and
	O’Connell discloses that the vibration absorbing devices (elastomeric pads) also have holes through which the fastening members are capable of being inserted and are formed in the vibration absorbing devices (Fig. 3 Col. 5 ll. 23-26 pads – 34  and 36 spaced apart…to allow access to …adjustment fasteners – 30 and 32…)

	Regarding Claim 7, the combination of Urushizaki, O’Connell and Ikeda disclose all limitations of Claim 1 and Urushizaki further discloses that the adjustment member includes a groove, in a plan view, the groove extending from one of the vibration absorbing devices to an outer edge of the adjustment member (Fig. 6 paragraph [0038] notches – 22 are formed individually at the opposite end of the….mounting member – 21 such that each vibration absorber – 9 can be removed….
	Moreover, it would obvious to try and extend the transverse slots of  the adjustment member of O’Connell to accomplish the same purpose as Urushizaki –  the removal of the base plate – 18 with the elastomeric pads – 34 and 36 (see Figure above) to accomplish the removal as well (MPEP § 2143 I. E).

2.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki (US 2014/0072666) in view of O'Connell (US 5,060,260) and further in view of Ikeda (JP2000246772A with English machine translation in application contents) and Ruzicka (US 3,088,561).
Regarding Claim 6,  Urushizaki discloses a control panel for an injection molding machine (abstract – electric power panel), comprising:
a module including a plurality of electronic components (Figs. 3, 4 paragraph [0035] electric power panel – 8, …electrical components – 16 are attached to two opposite surfaces – 15 of the box-like member or duct – 14…); 
a mounting member configured to support the module (Fig 3 paragraph [0037] electric power panel mounting member – 21….formed as a fixing metal plate…), and having a width wider than that of the module in a lateral direction of the module (Fig. 5 paragraph [0038] longitudinal length (width of the electric power panel mounting member – 21 is longer than a width Lc of the duct – 14 in the depth direction…); and
a plurality of vibration absorbing devices (Fig. 2 paragraph [0044] vibration absorbers – 9 can be located at positions corresponding to the opposite end portions of the mounting member – 21 outside the width of the duct – 14) configured to support the mounting member between the mounting member and an installation surface (Fig. 3 paragraph [0037] …electric power panel – 8 is secured to the floorboard – 7 by interposing the vibration absorbers – 9 between the electric power panel mounting member – 21 and the floorboard – 7), and to elastically absorb vibrations transmitted from the installation surface to the module (Fig. 3, 4 paragraph [0040] vibration absorber – 9 comprises a rubber column – 30…is an elastic vibration absorbing member that can absorb vibration and shock..). 

However, while Urushizaki vibration absorbing devices (vibration absorbers), an installation surface (floor board) and a mounting member, and while the mounting member of Urushizaki is located above the installation surface, it is not located below the vibration absorbing devices nor is it meant to be an adjustment member itself provided with a plurality of grooves. 
O’Connell discloses an adjustable mounting cradle which comprises an adjustment member for a cell phone (abstract) is provided with a plurality of grooves (Fig. 3 Col. 4 ll.52-53 side plates – 14 and 16  are positioned such that their base segments – 14a and 16c overlap one another with the transverse slots – 14c and 16c being in partial alignment with one another) 
 a width of the grooves with respect to the lateral direction of the module (Col. 5 ll. 2-3 where transverse is equated with lateral which is opposite of longitudinal) is longer than a width of the grooves with respect to a longitudinal direction of the module (See Fig. 3 above where the width transversely is longer that the width longitudinally)
the grooves sandwich the module in the lateral direction  (Fig. 3 Col. 5 ll. 2-5 lateral and longitudinal adjustments can be made simultaneously, with the desired positions being set by simply tightening the fasteners – 30 and 32)
a plurality of vibration absorbing devices (Fig. 3 Col. 5 ll 21-22 pads – 34 and 36 function to insulate…from vehicle vibrations and shocks…) are attached (Fig. 3 Col. 5 ll. 16-18 base plate – 18 is further provided with two elongate elastomeric pads – 34 and 36,which extend substantially the length of the base plate – 19… see Fig. 3 above) by a plurality of fastening members that is capable of being inserted to the grooves (Fig. 3 Col. 4 ll. 55-57 threaded fasteners – 30 and 32 pass through the longitudinal slots – 18a and 18b as well as the transverse slots – 14c and 16c…) via an object (cell phone), to the adjustment member (Fig. 3 Col. 4 ll.53-55 base plate – 18 is positioned over the overlapping base segments – 14c and 16a)
Moreover, this adjustment member (adjustable mounting cradle) is disposed between the installation surface and the vibration absorbing devices (elastomeric pads Col. 5 ll16-17 on top and the  installation surface (affixed to cradle mount – 12 by means of a nut plate – 20 Col. 4 ll. 31-32 on the bottom) See complete Fig. 3 above.
			
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Urushizaki with O’Connell because one would have considered that it would be an advantage for a module with a plurality of electronic components with a plurality of vibration absorbing devices to have these devices adjustable by an adjustment member as taught by O’Connell.
 One would be motivated to add this feature because this would accommodate varying levels of shock and vibration conditions (abstract).

However, while Urushizaki discloses that the plurality of vibration absorbing devices are disposed symmetrically (Fig. 2 paragraph [0044] vibration absorbers – 9 can be located at positions corresponding to the opposite end portions of the mounting member – 21 outside the width of the duct – 14), neither it nor O’Connell teach that these are disposed symmetrically about a center of gravity line.

Ikeda teaches an injection unit for a motor driven injection molding machine by which invention Ikeda solves a vibration problem by upgrading an overall weight balance (abstract). These units are disposed symmetrically (paragraph [0006] the screw servo motors are arranged at the left and right centers of the upper part of the movable plate, and the pair of injection servo motors are arranged at equal intervals on the left and right sides of the screw servo motor) about a center of gravity line defined by a straight line lying parallel to the longitudinal direction of the module and which passes through a center of gravity of the module (paragraphs [0004] [0007] center of gravity comes to the center of the apparatus without being biased to one side, so that the balance is good.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Urushizaki and O’Connell with Ikeda whereby a module of electronic components mounted with a plurality of  adjustable vibration absorbing devices configured to support the mounting member between it and an installation surface, 
would also consider that these vibration absorbing devices would be disposed symmetrically about a center of gravity line defined by a straight line lying parallel longitudinally and passing through a center of gravity of the module, as taught by Ikeda. 
One with ordinary skill in the art would consider this arrangement because the balance of the device is good and vibration is suppressed as much as possible (paragraphs [0007] [0020]).

	However, Urushizaki, O’Connell and Ikeda are silent as to the modulus of elasticity of each of the plurality of vibration absorbing devices differing depending on a distance from the center of gravity line.
	Ruzicka  discloses analogously a dampening device to improve vibration characteristics of structures (Col.  ll. 9-11) provided with a plurality of longitudinal slot within each is disposed one or more inserts which possess a higher modulus of elasticity that the member into which they are fitted (Col. 2 ll. 36-44). These inserts can be in various configurations (Col. 1 ll. 58-64) and positions (Col. 13 ll. 40-46) and are removed from a neutral axis to achieve an infinitely damped condition or no vibration (Col.14 ll. 53-56) where the lowest vibration (minimized magnification of resonant response) is increased dependent on the modulus of elasticity differs depending on a distance from the center of gravity line as calculated (See equations in Col. 15 where N is the damping factor, dj is distance from the center of gravity of each individual area Aj  having a modulus of elasticity, Ej  to the neutral axis of the composite area, Col. 15 l. 55-Col. 16 l. 2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made for a modulus of elasticity of each of a plurality of vibration absorbing devices differing depending on a distance from the center of gravity line as taught by Ruzicka, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	One would have been motivated to change the modulus of elasticity for a plurality of vibration absorbing devices depending on a distance from the gravity line for the purpose of developing unique relative damping movements which efficiently dissipate energy of vibration (Col. 2 ll. 11- 15).

	Regarding Claim 8, the combination of Urushizaki, O’Connell, Ikeda and Ruzicka disclose all limitations of Claim 6 and Urushizaki further discloses that the adjustment member includes a groove, in a plan view, the groove extending from one of the vibration absorbing devices to an outer edge of the adjustment member (Fig. 6 paragraph [0038] notches – 22 are formed individually at the opposite end of the….mounting member – 21 such that each vibration absorber – 9 can be removed….
	Moreover, it would obvious to try and extend the transverse slots of  the adjustment member of O’Connell to accomplish the same purpose as Urushizaki –  the removal of the base plate – 18 with the elastomeric pads – 34 and 36 (see Figure above) to accomplish the removal as well (MPEP § 2143 I. E).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712